ON STATE’S MOTION FOR REHEARING.
GRAVES, Judge.
The State has filed and presented an argument before us in which testimony herein is reviewed and insisted to be sufficient under which a conviction could be sustained. It is shown, however, that the proof depends upon circumstances, and that appellant’s mere presence in one end of the store of Mr. Steers while his wife was possessing herself of the cash box at the other end would not be sufficient to establish his guilt unless a previous conspiracy between them was shown, or that appellant did some act of aid or assistance, or said something in aid of the common design of himself and wife to rob Mr. Steers. After a careful review of the testimony, we remain convinced of the correctness of the views set forth in our original opinion herein, and the motion will therefore be overruled.